                    UNITED STATES COURT OF INTERNATIONAL TRADE
                               NEW YORK, NEW YORK

BEFORE: HONORABLE CLAIRE R. KELLY, JUDGE


 CANADIAN SOLAR INTERNATIONAL
 LIMITED ET AL.,
        Plaintiffs and Consolidated Plaintiffs,
 and
 SHANGHAI BYD CO., LTD. ET AL.,
      Plaintiff-Intervenors and
      Consolidated Plaintiff-Intervenors,
                                                             Consol. Court No. 17-00173
                            v.

 UNITED STATES,
       Defendant,
 and
 SOLARWORLD AMERICAS, INC. ET AL.,
       Defendant-Intervenor and
       Consolidated Defendant-Intervenors.


  COMMENTS OF CANADIAN SOLAR INTERNATIONAL LIMITED, ET AL., AND
    SHANGHAI BYD CO., LTD. IN OPPOSITION TO THE FINAL RESULTS OF
          REDETERMINATION PURSUANT TO COURT REMAND

                                                  Craig A. Lewis, Esq.
                                                  Jonathan T. Stoel, Esq.
                                                  Lindsay K. Brown, Esq.

                                                  HOGAN LOVELLS US LLP
                                                  Columbia Square Building
                                                  555 Thirteenth Street, NW
                                                  Washington, DC 20004
                                                  Phone: +1.202.637.5600
                                                  Fax: +1.202.637.5910

                                                  Counsel to Canadian Solar International
February 24, 2021                                 Limited, et al. and Shanghai BYD Co., Ltd.
                                               TABLE OF CONTENTS

INTRODUCTION ..................................................................................................................... 1

I.    BACKGROUND ................................................................................................................. 2

       A.        The Initial Agency Determination and First Remand ............................................. 2

       B.        The Federal Circuit’s Opinion in the Appeal of the Second Review Results
                 (SolarWorld) ........................................................................................................... 5

       C.        Commerce’s Third Remand Determination ............................................................ 7

II. THERE IS NO LEGAL JUSTIFICATION FOR COMMERCE’S STUBBORN
    RELIANCE ON THE DISTORTED AND UNREPRESENTATIVE THAI IMPORT
    DATA FOR NITROGEN GAS ......................................................................................... 9

       A.        Commerce’s “Extreme Outlier” Standard Suffers the Same Fatal Flaw of Ignoring
                 Representativeness as Evidenced by Relative Volumes ......................................... 9

       B.        Commerce’s Other Rationales for Rejecting the AUV Data from Mexico,
                 Bulgaria and Romania are Illogical and/or Unsupported ..................................... 13

       C.        Commerce Failed to Explain How the Thai GTA Data Can Be Reconciled with
                 the ITC Data on the Record .................................................................................. 16

       D.        Commerce May Not Avoid its Duty to Confirm the Reliability of Surrogate Data
                 Simply Because the Agency Claims it is “Burdensome” to Do So ...................... 18

       E.        Commerce’s Criticism of the CAFC is Misplaced ............................................... 19

III. CONCLUSION ................................................................................................................. 21




                                                                -i-
                                             TABLE OF AUTHORITIES

Cases

Canadian Solar Int’l Ltd. v. United States, 448 F. Supp. 3d 1333 (CIT 2020) ............................. 5

Canadian Solar Int’l Ltd. v. United States, 378 F. Supp. 3d. 1292 (CIT 2019) ............................. 5

Canadian Solar Int’l Ltd. v. United States, 471 F. Supp. 3d 1379 (CIT 2020) .......................... 7, 8

Peer Bearing Company-Changshan v. United States, 752 F.Supp.2d 1353 (CIT 2011) ............. 17

Rhone Poulenc, Inc. v. United States, 899 F.2d 1185 (Fed. Cir. 1990) ........................................ 18

Shakeproof Assembly Components Div. of Illinois Tool Works v. United Sates, 59 F. Supp. 2d 1354
  (CIT 1999) ................................................................................................................................. 19

SolarWorld Americas, Inc. v. United States, 962 F.3d 1351 (Fed. Cir. 2020) ...................... passim

Tri Union Frozen Food Prods. v. United States, 227 F. Supp.3d 1387 (CIT 2017)............. 8, 9, 10

Xinjiamei Furniture (Zhangzhou) Co., Ltd. v. United States, 35 I.T.R.D. (BNA) 1136 (Ct. Int'l
  Trade 2013) ............................................................................................................................... 13

Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370 (Fed. Cir. 2013) ............ 18

Administrative Determinations

Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, from the People’s
  Republic of China: Final Results of Antidumping Duty Administrative Review and Final
  Determination of No Shipments; 2014-15, 82 FR 29,033 (Jun. 27, 2017), and accompanying
  Issues and Decision Memorandum.................................................................................. 4, 17, 20




                                                                     - ii -
                                         INTRODUCTION

        On January 13, 2021, Defendant, the United States (the “Government”), submitted the

Final Results of Redetermination Pursuant to Court Remand (“Third Remand Determination”)

issued by the U.S. Department of Commerce (“Commerce”) in the above-captioned consolidated

action (CM/ECF 180).        Canadian Solar International Limited, Canadian Solar (USA), Inc.,

Canadian Solar Manufacturing (Changshu), Inc., Canadian Solar Manufacturing (Luoyang), Inc.,

CSI Cells Co., Ltd., CSI-GCL Solar Manufacturing (YanCheng) Co., Ltd., and CSI Solar Power

(China) Inc. (collectively, “Canadian Solar”), in their roles as plaintiffs and consolidated plaintiffs,

and Shanghai BYD Co., Ltd. (“Shanghai BYD”), in its role as plaintiff-intervenor and consolidated

plaintiff-intervenor, respectfully and timely submit the following comments in opposition.

        Commerce’s Third Remand Determination should be reversed and remanded. Commerce

has failed to address the errors identified by the U.S. Court of Appeals for the Federal Circuit

(“Federal Circuit” or “CAFC”) and this Court with respect to the proposed use of Thai import data

to value the consumption of nitrogen gas used in the manufacture of solar cells. As discussed

below, while Commerce has contrived several new arguments in an unsuccessful effort to justify

its continued use of the Thai surrogate value, the fact remains that – by any standard – the $9.36

per kilogram average unit value (“AUV”) of nitrogen is distorted and utterly non-representative of

a broad-based market value for nitrogen. Whether the available data is viewed across countries or

within countries, the Thai AUV reflects an extraordinarily small volume of imports and is, as such,

clearly unrepresentative of the average value of the input being measured in the surrogate countries

selected by Commerce.       In a last-ditch effort to salvage its untenable position, Commerce

speculates for the first time that the extraordinarily high price and low volume data on which the

agency seeks to rely may somehow be reflective of the allegedly specialized nature or purity of




                                                 -1-
the nitrogen used by Canadian Solar. However, Commerce points to no record evidence to support

this new theory—and, indeed, there is no factual basis for it.

       This is not a situation where the record is lacking in viable alternatives. Commerce is not

facing a hard choice here. The record includes several alternative sources for the nitrogen gas

surrogate value that are unquestionably reliable and do not suffer from the defects identified by

the Federal Circuit and this Court. Representative and broad-based surrogate value data exists on

the record for nitrogen gas imports into Bulgaria, Romania, or Mexico – all of them being

alternative surrogate countries selected by Commerce. Any one of these sources could be used to

determine an accurate margin of dumping for Canadian Solar. Given the multiple and generous

opportunities Commerce has been provided to render a reasoned determination on this issue – and

given Commerce’s demonstrated inability to support the continued use of the Thai data – we urge

this Court to remand this issue again with clear instructions to use one of these viable alternatives.

I.     BACKGROUND

       Currently before this Court is a single question – whether it is reasonable and supported by

substantial evidence for Commerce to continue using a $9.36 per kilogram AUV of Thai imports

(as reported in Global Trade Atlas (“GTA”) (“Thai GTA data” or “Thai import data”) under

Harmonized Tariff Schedule (“HTS”) subheading 2804.30) as the surrogate value (“SV”) for

Canadian Solar’s consumption of nitrogen gas in the manufacture of solar cells. This question

must be answered in the negative since the record shows that this value (1) reflects an isolated and

extremely limited volume of nitrogen imports into the surrogate countries under consideration, and

(2) is entirely non-representative of the market-wide average price of nitrogen in those countries.

       A.      The Initial Agency Determination and First Remand

       In the underlying administrative review, Canadian Solar and Shanghai BYD demonstrated

that the Thai import data was not the best information available to value nitrogen because the AUV


                                                -2-
of the Thai import data is both aberrational and unreliable. See Canadian Solar Rule 56.2 Br. at

31-41 (Mar. 7, 2018) (CM/ECF 54); Shanghai BYD Co., Ltd. Rule 56.2 Br. (Mar. 7, 2018)

(CM/ECF 60). Among other things, Canadian Solar and Shanghai BYD explained that the $9.36

per kilogram value diverges violently from other reliable benchmark prices on the record for

nitrogen gas under the same HTS number from economically comparable countries of $0.07 per

kilogram for Bulgaria, $0.25 per kilogram for Mexico, and $0.08 for Romania. As the following

table demonstrates, this amounts to a difference of between 3,744 and 13,371 percent—moreover,

the volume of imports into Thailand (merely 136,545 kilograms) is miniscule compared to the

multiple millions of kilograms of imports into these alternative surrogate countries selected by

Commerce.

                                                          Thai Value as      Alternate
                     Nitrogen Price      Nitrogen
                                                           a Percent of     Volume as a
       Source          (USD per           Volume
                                                            Alternate        Percent of
                       kilogram)        (Kilograms)
                                                              Value         Thai Volume
      Thailand
                          $9.36            136,545             N/A               N/A
     Import Data
       Bulgaria
                          $0.07          10,734,975         13,371%            7,862%
     Import Data
      Romania
                          $0.08           6,584,800         11,700%            4,822%
     Import Data
       Mexico
                          $0.25          28,057,590          3,744%            20,548%
     Import Data

See Canadian Solar Rule 56.2 Br. at 31-36 (citing Letter from Howard Smith, Program Manager,

AD/CVD Operations, Office IV, "Antidumping Duty Review of Crystalline Silicon Photovoltaic

Cells from the People's Republic of China: Request for Surrogate Country and Surrogate Value

Comments and Information" (Dep’t Commerce, May 24, 2016); P.R. 244; Canadian Solar's

Surrogate Value Rebuttal Comments at Exhibit SVR-6; P.R. 391, C.R. 474).




                                             -3-
       Indeed, so aberrantly high is the $9.36 per kilogram SV for nitrogen that this single,

otherwise insignificant, overhead item ended up accounting for between 13 and 19 percent of

Canadian Solar’s total cost of manufacturing. Canadian Solar Rule 56.2 Br. at 32-33. In other

words, the application of this aberrant SV for nitrogen gas transformed a minor overhead item into

an element of cost that is on par with the two largest inputs of Canadian Solar’s subject

merchandise—polysilicon and wafers—combined. See id. This is self-evidently absurd and points

to a serious defect in the data used by Commerce. Canadian Solar and BYD demonstrated to the

Court that the source of the distortion is the Thai SV data for nitrogen.

       Canadian Solar and BYD also detailed for Commerce that the AUVs for nitrogen imports

into Ecuador and South Africa ($17.16 and $26.27 per kilogram, respectively) – the “bookends”

relied upon by Commerce – are likewise based on extraordinarily small volumes: a vanishingly

small 6,498 kilograms for Ecuador, and an equally miniscule 12,894 kilograms for South Africa.

See id. at 37. As with the Thai data, the extremely small volume of imports into those two countries

correlates to a very high AUV. There is therefore a clear pattern among the surrogate country

data for nitrogen imports that calls into question Commerce’s decision to use the Thai value. See

Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, from the People’s

Republic of China: Final Results of Antidumping Duty Administrative Review and Final

Determination of No Shipments; 2014-15, 82 FR 29,033 (Jun. 27, 2017), and accompanying Issues

and Decision Memorandum at 54 (“Final Decision Memo”). P.R. 569. In fact, the AUVs for the

three surrogate countries with import volumes of at least 6.5 million kilograms span a consistent

range of only 18 cents. On the other hand, the three surrogate countries with import volumes under

150,000 kilograms have wildly divergent AUVs that are all much higher than the AUVs of the

countries with large import volumes.




                                                -4-
       This Court’s first remand order sustained Commerce’s decision to use the Thai GTA data

for nitrogen gas. Canadian Solar Int’l Ltd. v. United States, 378 F. Supp. 3d. 1292, 1310-13 (CIT

2019) (CM/ECF 98). On June 15, 2020, this Court also sustained Commerce’s second remand

redetermination and judgment entered accordingly. Canadian Solar Int’l Ltd. v. United States,

448 F. Supp. 3d 1333 (CIT 2020) (CM/ECF 158).

       B.      The Federal Circuit’s Opinion in the Appeal of the Second Review Results
               (SolarWorld)

       Virtually the identical facts and legal issues regarding Commerce’s use of distorted and

non-representative Thai GTA import data for nitrogen were raised during the immediately

preceding 2013-14 administrative review and appealed to this Court. On June 24, 2020, the

Federal Circuit held that Commerce failed to justify sufficiently its reliance on the Thai GTA

import data to value Trina’s nitrogen input in that case. SolarWorld Americas, Inc. v. United

States, 962 F.3d 1351, 1357-59 (Fed. Cir. 2020) (“SolarWorld”). Accordingly, the CAFC

remanded to this Court for Commerce to “either adequately explain why the Thai GTA data is not

aberrational or to adopt an alternative surrogate value for Trina’s nitrogen input.” Id. at 1358-59.

       Specifically, the Federal Circuit found that there was “unrebutted evidence” of the

“unreliability” of the Thai import data. Id. at 1357. The CAFC found that Commerce had

employed a “bookend methodology” in the Second Review to justify its use of the Thai GTA data,

noting that the Thai AUV of $11.68 per kilogram in the Second Review period was between the

overall average AUVs for the same HTS number for imports into Bulgaria ($0.09 per kilogram)

and Romania ($0.13 per kilogram), on the one hand, and the AUVs for South Africa ($5.46 per

kilogram), Ecuador ($4.84 per kilogram), and Ukraine ($78.75 per kilogram) on the other hand.

The CAFC rejected this methodology as “illogical”:

               In essence, the government argues that Commerce reasonably relied
               on a “bookend” methodology to find the Thai data reliable because

                                               -5-
               its average unit value was neither the highest nor the lowest of the
               potential surrogate countries.       But the use of a bookend
               methodology here is illogical because it fails to account for the fact
               that countries on one end of the bookend (Bulgaria and Romania)
               account for the vast majority (99.22%) of the recorded nitrogen
               imports, that these countries have a substantially lower average unit
               value than that of Thailand, and that the other countries to which
               Commerce compares the Thai average unit value (the other end of
               the bookend) together represent only a fraction of a percent of the
               quantity (about 0.40%) recorded in the GTA.

Id. at 1357-58. The CAFC further held that Commerce’s application of the bookend methodology

was inconsistent with Commerce’s longstanding practice to “disregard small-quantity import data

{from the primary surrogate country} when the per-unit value is substantially different from the

per-unit values of the larger quantity imports of that product from other {potential surrogate}

countries.” Id. at 1358. The CAFC noted that (1) the Thai GTA data was “small-quantity” (0.39%

of the total imports), and (2) the per-unit value of the Thai GTA data ($11.68/kg) was “substantially

different” from the per-unit values GTA data for the two countries with “larger quantity imports”,

i.e., Bulgaria ($0.09/kg) and Romania ($0.13/kg).        The CAFC found that, “{u}nder these

circumstances, the use of Thai data appears to be inconsistent with Commerce’s own approach in

past cases.” Id.

       Finally, the Federal Circuit considered evidence presented by the respondents that the Thai

GTA import data was inconsistent with official U.S. export data for the same period published by

the U.S. International Trade Commission (“ITC”). Specifically, the CAFC observed that:

               The ITC data indicated that about 136 times more nitrogen was
               exported from the United States into Thailand (roughly 586,305 kg)
               than the GTA data indicated was imported into Thailand from the
               United States (4,298 kg). And the ITC data indicated an average unit
               value for nitrogen of $0.16/kg, as opposed to the GTA value of
               $11.68/kg.

               The ITC data and the Thai GTA data cannot both be correct, as
               Commerce appears to admit. See Oral Argument, 35:55-36:04
               (when asked whether the Thai GTA data and the ITC data can both


                                                -6-
               be correct, the government stated “probably not”). Commerce has
               not explained why the Thai GTA data is a more accurate record of
               these transactions than the ITC data, admitting that it “just do{es}n’t
               know” which is accurate. Oral Argument, 36:40-49.

Id. The CAFC rejected Commerce’s claim that this enormous discrepancy could be ignored simply

because Commerce has a preference to use the GTA import data, finding that this preference “does

not excuse {Commerce’s} failure to reconcile the admitted inconsistency.” Id.

       C.      Commerce’s Third Remand Determination

       Following the CAFC’s decision in SolarWorld, Canadian Solar filed a motion for

reconsideration of this Court’s decision sustaining Commerce’s use of Thai GTA data to value

nitrogen gas in the Third Review. See Canadian Solar’s Motion for Reconsideration & Memo.

Supp. 59(e) Mot. For Reconsideration or 60(b) Mot. for Relief from Judgment (July 14, 2020)

(CM/ECF 160). Canadian Solar filed this motion for reconsideration in recognition of the fact that

the legal issues and facts in the two cases are substantially similar with respect to the valuation of

nitrogen.

       This Court granted Canadian Solar’s request for reconsideration and remanded the case to

Commerce to reconsider its surrogate value selection for nitrogen, “consistent with the {CAFC’s}

instruction” in SolarWorld. Canadian Solar Int’l Ltd. v. United States, 471 F. Supp. 3d 1379, 1383

(CIT 2020) (“Canadian Solar”) (CM/ECF 171). Specifically, this Court held that the CAFC’s

holding in SolarWorld implicated its prior decision in the underlying Third Review:

               the Court of Appeals questioned Commerce’s practice of
               determining whether the Thai import data was aberrational, likening
               it to a bookend that unreasonably fails to account for considerable
               differences in import volume between surrogate countries . . .
               Moreover, the Court of Appeals questioned Commerce’s refusal to
               consider the U.S. International Trade Commission’s export data
               relating to the same imports reported in the Global Trade Atlas data,
               noting significant disparities between the two sources, and holding
               that Commerce’s cited regulatory preference not to rely on export



                                                -7-
               data does not sufficiently address the fact that both sources cannot
               be correct.

Id. at 1383. Thus, the Court remanded to Commerce to “either adequately explain why the Thai

{Global Trade Atlas} data is not aberrational” or “adopt an alternative surrogate value for

{Canadian Solar’s} nitrogen input{.}” Id.

       In the Third Remand Determination, Commerce claims to have “reexamined” its nitrogen

SV selection. Nevertheless, Commerce has stuck with its aberrational and unreliable Thai GTA

import data. Third Remand Determination at 2. First, Commerce relied on the CIT’s decision in

Tri Union Frozen Food Prods. v. United States, 227 F. Supp.3d 1387, 1395 (CIT 2017), to define

a SV to be “aberrational” only if it is an “extreme outlier” – further defined by Commerce as “a

value that deviates markedly from all other values in a given data set.”          Third Remand

Determination at 7. Purportedly applying this standard, Commerce asserted that notwithstanding

the overall low AUVs in those countries, there are individual AUVs for imports into Mexico,

Bulgaria, and Romania, that range above and below the $9.36 per kilogram Thai AUV, and that

this demonstrates that the $9.36 AUV is not an “extreme outlier.” Id.

       Second, Commerce sought to diminish the significance of the fact that the overall AUVs

for Mexico, Bulgaria, and Romania were vastly lower than the AUV for Thailand. Commerce

claimed that because virtually all of the imports into those three countries was from neighboring

countries, these lower AUVs “may not reflect the prices experienced by other customers in those

markets” according to Commerce. Id. Commerce further suggested, absent any record evidence,

that imports into Mexico, Bulgaria, and Romania may not have been of the required “purity” for

use in solar cell production.

       Finally, Commerce rejected consideration of the stark discrepancy between official U.S.

export data for nitrogen reported by the ITC, on the one hand, and the GTA-reported data for



                                              -8-
nitrogen imported into Thailand from the United States, on the other hand.               Commerce

speculatively suggests that such discrepancies might be explained by such factors as “inspection

requirements” and “timing.” Id. at 13.

       Canadian Solar, BYD, and Trina responded to all of these arguments.               Commerce

nevertheless insisted on continuing to employ the aberrational Thai data in its final results.

II.    THERE IS NO LEGAL JUSTIFICATION FOR COMMERCE’S STUBBORN
       RELIANCE ON THE DISTORTED AND UNREPRESENTATIVE THAI IMPORT
       DATA FOR NITROGEN GAS

       Commerce’s stubborn insistence on continuing to use the distorted and non-representative

Thai GTA data to value Canadian Solar’s nitrogen consumption is both unreasonable and

unsupported by substantial evidence. Notwithstanding the Court’s clear analysis and instructions,

Commerce continues to disregard the relative import quantities associated with the AUVs from

economically comparable countries during the POR and instead has invented several theories to

justify its erroneous and unreasonable reliance on the Thai GTA data. None of these new theories

support or justify continued reliance on the discredited Thai GTA data.

       A.      Commerce’s “Extreme Outlier” Standard Suffers the Same Fatal Flaw of
               Ignoring Representativeness as Evidenced by Relative Volumes

       Commerce’s first line of defense is to ratchet up the definition of “aberrational” to be an

“extreme outlier” – a term Commerce further defines as “a value that deviates markedly from all

other values in a given data set.” Third Remand at 7 (citing Tri Union Frozen Food Prods. v.

United States, 227 F. Supp.3d 1387, 1395 (CIT 2017)). Purportedly applying this standard,

Commerce asserts that, notwithstanding the low country-wide AUV’s for Mexico, Bulgaria, and

Romania, there are individual AUVs for imports within Mexico, Bulgaria, and Romania that range

above and below the $9.36 per kilogram Thai AUV. Id. Commerce claims that these occurrences

demonstrate that the $9.36 AUV is not an “extreme outlier.” Id.


                                                -9-
       Commerce’s reference to Tri Union is incomplete. In describing Commerce’s practice, the

Court in Tri Union did not define “aberrational” as limited only to a “value that deviates markedly

from all other values in a given data set.”       Rather, the Tri Union court actually defined

“aberrational” more broadly and flexibly so as to include also AUVs that are “distortive or

misrepresentative, or ‘somehow incorrect.’” Tri Union, 227 F. Supp.3d at 1395. Moreover, the

court described Commerce’s practice as including comparing “the prices for an input from all

countries found to be at a level of economic development comparable to the {non-market economy

(“NME”)} whose products are under review from the {period of review} and prior years.” Id.

at 1398 n.13. Nothing in the Tri Union court’s description of Commerce’s practice indicates that

the import quantity an AUV reflects is irrelevant when comparing the prices from other surrogate

countries. Put simply, Commerce’s restricted definition of aberrational as being an “extreme

outlier” – “a value that deviates markedly from all other values in a given data set” – is

unreasonably self-restraining and illogical.

       Building on its unreasonably narrow definition of aberrational, Commerce argues that the

Thai AUV used to value nitrogen, $9.36/kg, is not “unusually high” when compared to the ranges

of individual import prices into the potential SV countries with the highest import volumes during

the POR: Mexico (i.e., $0.24/kg to $1,025.40/kg), Bulgaria (i.e., $0.05/kg to $9.72/kg), and

Romania (i.e., $0.06/kg to $80.36/kg). Third Remand Determination at 7. From this false premise,

Commerce concludes that the Thai AUV is not an outlier compared to the individual import prices

observed in these other markets and, given such price ranges, “a customer in any of these markets

would not find a price of $9.36/kg for nitrogen to be unusual, an ‘extreme outlier,’ or ‘somehow

incorrect.’ ” Id.




                                               - 10 -
       However, Commerce’s attempt to validate the aberrational $9.36/kg Thai AUV by

comparing it to the range of individual import prices into Mexico, Bulgaria, and Romania suffers

from the same fatal defect identified by the CAFC and which necessitated this Court’s remand

order. Specifically, Commerce’s new analysis of individual imports into the surrogate countries

completely ignores the relative volume of those imports and thus their representativeness of prices

in those markets. As shown in the table below, for the Mexican data, the high end of the AUV

price range cited by Commerce (i.e., $1,025.40/kg) – imports from the Netherlands – accounted

for just 0.00017% (48,072 kg of 28,045,077 kg) of the total nitrogen imports into Mexico during

the POR, whereas the low end (i.e., $0.24/kg) – from the United States – accounted for 99.97%

(28,035,964 kg out of 28,045,077 kg) of total imports into Mexico. See Letter from Wiley Rein

LLP to the U.S. Department of Commerce, Case No. A-570-979 (July 26, 2016)(“Petitioner’s

Rebuttal SV Comments”), Exh. 3. P.R. 397-398.

                     NITROGEN IMPORTS INTO MEXICO – HTS 2804.30
                                                                               % of Total
                                    Value         Quantity        AUV            Import
                                    (USD)           (kgs)      (USD/kg)         Quantity
        Mexico Total              6,958,348      28,045,077       $ 0.25        100.00%
        United States             6,767,766      28,035,964       $ 0.24       99.96772%
        Germany                    123,453         8,317          $ 4.84        0.02966%
        Israel                         29              4          $ 7.25        0.00001%
        Italy                        1,943           131         $ 14.83        0.00047%
        United Kingdom               5,701           350         $ 16.29        0.00125%
        France                       7,451           223         $ 33.41        0.00080%
        Denmark                       600             16         $ 37.50        0.00006%
        Japan                        1,911            19        $ 100.58        0.00007%
        Canada                       1,319             6        $ 219.83        0.00002%
        Netherlands                48,072             47       $ 1,022.81       0.00017%
        Sweden                          1              0           NA           0.00000%
        Switzerland                   102              0           NA           0.00000%

Only imports of insignificantly small quantities exhibit price levels anywhere near the Thai AUV.

       The same is true for imports into Bulgaria – the high end of the AUV price range – imports

from Italy - (i.e., $9.72/kg) represented just 0.01% (833 kg of 10,734,975 kg) of total imports while



                                               - 11 -
the low end of the AUV – imports from Romania and Serbia – accounted for no less than 99.3%

of total imports (10,658,881 kg of 10,734,975 kg). Id.

                    NITROGEN IMPORTS INTO BULGARIA – HTS 2804.30
                              Value   Quantity    AUV    % of Total Import
                              (USD)     (kgs)   (USD/kg)     Quantity
        Bulgaria Total       800,073 10,734,975   $ 0.07     100.00%
        Romania              283,038  5,106,706   $ 0.06      47.57%
        Serbia               418,400  5,552,175   $ 0.08      51.72%
        Macedonia              4,007   18,539    $ 0.2 2       0.17%
        Austria               17,594   21,270     $ 0.83       0.20%
        Greece                29,062   20,461     $ 1.42       0.19%
        Germany               15,926   10,893     $ 1.46       0.10%
        Netherlands             418      250      $ 1.67       0.00%
        Italy                  8,098     833      $ 9.72       0.01%

       Finally, the same pattern is observed for imports into Romania where the high end of the

AUV range – imports from Russia (i.e., $80.36/kg) – accounted for a mere 0.00005% (3 kg of

6,584,798 kg) of total imports into Romania, and the low end of the AUV – from Bulgaria and

Hungary – accounted for more than 99% (6,520,418 kg of 6,584,798 kg) of the import volume into

Romania during the POR. Id.

                   NITROGEN IMPORTS INTO ROMANIA – HTS 2804.30
                              Value  Quantity    AUV      % of Total
                              (USD)    (kgs)   (USD/kg) Import Quantity
          Romania Total      537,708 6,584,798   $ 0.08    100.00%
          Bulgaria           262,704 4,374,574   $ 0.06     66.43%
          Hungary            228,681 2,146,844   $ 0.11     32.60%
          Austria              9,307  48,616     $ 0.19      0.74%
          Germany              9,586   4,970     $ 1.93      0.08%
          Italy                9,657   4,283     $ 2.25      0.07%
          Czech Republic       7,284   3,033     $ 2.40      0.05%
          Serbia               9,496   2,476     $ 3.84      0.04%
          Russia                201      3      $ 67.00    0.00005%
          Turkey                792      0        NA          NA

       In summary, Commerce’s attempt to validate the aberrational $9.36/kg Thai AUV by

comparison to the purported “range” of individual AUVs into Mexico, Bulgaria, and Romania fails

to comply with the remand order. Commerce did not reasonably consider the absurdly low and

unrepresentative volumes imported. In each case, the high-end of the AUV range Commerce


                                             - 12 -
compared to the Thai AUV is associated with an extremely low and non-representative volume of

imports.

       Indeed, if the country-by-country summaries provided above demonstrate anything, it is

that the overwhelmingly predominant (i.e., representative) 1/ values for imports of nitrogen into

all of these surrogate countries combined are in the range of $0.25/kg or less. In fact, more than

99.6% of all recorded nitrogen imports during the POR are less than $0.25/kg. These vastly lower

values are clearly, and inarguably, the only values that are “non-aberrational” and representative

of the value of imports into these countries. In contrast, selected imports of values at, or exceeding,

the $9.36/kg Thai AUV, without exception represent extremely low volume imports and are

therefore “abnormal” in every sense of the word. This is the very definition of “misrepresentative”

(and therefore “aberrational”) identified by the court in Tri Union. Indeed, the CIT has confirmed

that “a very small relative quantity of imports triggers an obligation for Commerce to explain why

the data is not aberrational.” Xinjiamei Furniture (Zhangzhou) Co., Ltd. v. United States, 35

I.T.R.D. (BNA) 1136 (Ct. Int'l Trade 2013) at *5.

       B.      Commerce’s Other Rationales for Rejecting the AUV Data from Mexico,
               Bulgaria and Romania are Illogical and/or Unsupported

       In addition to ignoring the lack of representativeness of the AUV data, Commerce has also

sought to invalidate the lower AUVs for Mexico, Bulgaria and Romania, compared with Thailand,

on the grounds that (1) the imports into these countries are almost exclusively from neighboring

countries, and (2) the nitrogen imported into these countries may not be of the “purity levels that

would be used in solar cell production.” Third Remand Determination at 7, 22-23.



1/      The online Cambridge Dictionary defines “representative” as “typical of, or the same as,
others in a larger group of people or things.”
https://dictionary.cambridge.org/us/dictionary/english/representative (last accessed 12/3/2020).


                                                - 13 -
               1.      There is Nothing Unreliable About Imports Being from Neighboring
                       Countries

       Commerce notes that, by quantity, 99.9 percent of the imports into Mexico came from the

United States, 99.4 percent of the imports into Bulgaria came from Romania and Serbia, and more

than 99 percent of the imports into Romania came from Bulgaria and Hungary. Third Remand

Determination at 7. Commerce concludes from this that

               {T}he overall AUV of imports of nitrogen into these countries may
               be more reflective of prices between certain suppliers (the suppliers
               in one or two exporting countries) and certain customers (the
               customers of those suppliers) and may not reflect the prices
               experienced by other customers in those markets.

Id. Commerce offers no supporting citation for these factual assertions because there is no such

support. The import data on the record identifies only quantities, values, and country of export.

See Letter from Wiley Rein LLP to the U.S. Department of Commerce, Case No. A-570-979 (July

26, 2016)(“Petitioner’s Rebuttal SV Comments”), Exh. 3. P.R. 397-398. The import data does

not list the supplier or customer. Id. Additionally, Commerce’s record does not contain any

information about the number of producers or suppliers in the exporting “bordering” countries

(i.e., the United States for imports into Mexico; Romania and Serbia for imports into Bulgaria; and

Hungary and Bulgaria for imports in Romania).

       Indeed, the only logical inference from the very large volumes of imports from these

neighboring countries is not that these imports are unrepresentative and reflective of only one or a

few suppliers and a few buyers. Rather, it is the exact opposite – these data are broadly

representative of the market for nitrogen gas in the importing countries as a whole (after all, they

represent over 99 percent of all such imports) and likely represent multiple suppliers and buyers.

The exceedingly small volumes of imports from other sources – i.e., those imports Commerce

stubbornly insists upon relying – lead to the opposite inference, that they likely represent at most



                                               - 14 -
one or a few specialized transactions, not a broad-based market average of the kind Commerce

claims to be seeking for its surrogate values. In other words, Commerce has pointed to no evidence

on the record to support its allegation that a large percentage of imports coming from one or two

bordering country indicates that imports from that country may be more reflective of prices

between certain suppliers and certain customers and may not reflect prices experienced by other

customers in those markets.

               2.      Commerce’s Arguments Concerning the Alleged “Purity” of Nitrogen
                       and Solar Cell Production is Rank Speculation

        In yet another creative attempt to discard the valid Mexican, Bulgarian, and Romanian

import data, Commerce observes that liquid nitrogen can be used in many industries ranging from

the medical industry, food industry, laboratory work, and cooling of astronomical instruments.

Third Remand Determination at 22-23. Commerce further asserts that “{t}here is no evidence of

solar producers in Bulgaria, Romania, or Mexico. However, there is evidence that solar cells were

produced in Thailand.” Third Remand Determination at 23. From this, Commerce concludes that:

               {i}n order to ensure that the surrogate value that we are using covers
               nitrogen of the purity levels that would be used in solar cell
               production, we find it reasonable to use the AUV of nitrogen
               imported into a potential surrogate country for which there is
               evidence of solar cell producers therein.

Id. at 23.

        Commerce notably cites no record evidence to support its conclusion that there is

something (allegedly) special or unique about the type or “purity” of nitrogen used in solar cell

product, as compared to the nitrogen imported for use by other industries in the countries at issue.

Furthermore, no party participating in the review, including the Petitioner, has made arguments or

placed evidence on the administrative record to this effect. Finally, Canadian Solar and BYD have

been constrained from rebutting these new factual assertions because Commerce elected to make



                                               - 15 -
these claims only in its final remand determination, after the close of the comment period. In sum,

any reliance Commerce places on these assertions must be considered speculative and therefore

fails to meet the substantial evidence standard.

       C.      Commerce Failed to Explain How the Thai GTA Data Can Be Reconciled with
               the ITC Data on the Record

       As noted, one of the principal bases for the CAFC’s reversal of Commerce’s use of the

Thai data for nitrogen was Commerce’s refusal to consider the large disparities between the ITC’s

export data relating to the same imports reported in the Global Trade Atlas data. See SolarWorld,

962 F.3d at 1358. The CAFC rejected Commerce’s claim that the enormous discrepancy between

these data sets could reasonably be ignored simply because Commerce has a preference to use the

GTA import data, finding that this preference “does not excuse {Commerce’s} failure to reconcile

the admitted inconsistency.” Id.

       Substantially the same disparities exist in the record of the third administrative review.

Yet, Commerce has dismissively chosen to deal with the documented mismatch in the data by

simply reciting its original decision in the AR3 Final Results. Third Remand Determination

at 13-14 (quoting Final Decision Memo at 54). Commerce then, as now, refuses to consider the

significance of the disparity in the data sets. Instead, Commerce claims that such differences are

unsuitable to test the validity of selected surrogate value data because, for various possible reasons

(e.g., “timing” and “reporting and inspection requirements”), “it is unrealistic to expect export

statistics to correspond one-for-one with import statistics for any given shipment of merchandise.”

Id.

       Of course, there has never been a claim by Plaintiffs or Plaintiff-Intervenors that the data

must match “one-for one.” That isn’t necessary here – the discrepancy at issue isn’t a moderate

difference that might easily be explained by timing or reporting requirements. The ITC data show


                                                - 16 -
that roughly 380 times more nitrogen was exported from the United States to Thailand

(approximately 788,319 kg) than the Thai GTA data indicated was imported into Thailand from

the United States (2,070 kg) during the period of review. The significance of this discrepancy may

not reasonably be ignored in assessing the reliability of the Thai GTA data or attributed to

“timing.” In fact, the CAFC pointed to very similar data from the Second Review:

               {t}he ITC data indicated that about 136 times more nitrogen was
               exported from the United States into Thailand (roughly 586,305 kg)
               than the GTA data indicated was imported into Thailand from the
               United States (4,298 kg). And the ITC data indicated an average
               unit value for nitrogen of $0.16/kg, as opposed to the GTA value of
               $11.68/kg.

               The ITC data and the Thai GTA data cannot both be correct, as
               Commerce appears to admit. See Oral Argument, 35:55-36:04
               (when asked whether the Thai GTA data and the ITC data can both
               be correct, the government stated “probably not”). Commerce has
               not explained why the Thai GTA data is a more accurate record of
               these transactions than the ITC data, admitting that it “just do{es}n’t
               know” which is accurate.

SolarWorld Americas, 962 F.3d at1358 (emphasis added). As noted above, the disparity is even

greater in the Third Review.

       Furthermore, it is highly noteworthy – and again ignored by Commerce – that the $0.15/kg

AUV for nitrogen of the much larger U.S. export volume (788,319 kg) reported in the official ITC

data actually reasonably aligns with every one of the larger volume import AUVs for Mexico

($0.25/kg), Bulgaria ($0.07/kg), and Romania ($0.08/kg). The only reasonable inference is that

the AUV derived from the Thai GTA data of $9.36/kg is likely incorrect and unreliable. Peer

Bearing Company-Changshan v. United States, 752 F.Supp.2d 1353, 1372 (CIT 2011) (finding

that the “absence of evidence corroborating the price reflected by the {SV} is evidence that detracts

from, rather than supports, a finding that this price is based on the best available information”). In




                                                - 17 -
short, Commerce has yet again failed to adequately consider whether a discrepancy of this order

of magnitude does not undermine the Thai GTA data’s reliability.

       D.      Commerce May Not Avoid its Duty to Confirm the Reliability of Surrogate
               Data Simply Because the Agency Claims it is “Burdensome” to Do So

       As the agency has done previously, Commerce also argues that it should be permitted to

ignore information on the relative volume of import data because doing so would be “unreasonably

burdensome.” Third Remand Determination at 13. Commerce notes that there were some

150 different inputs to value in the review, and five potential surrogate countries, meaning that the

agency potentially would have been asked to assess the suitability of 750 different surrogate

values. Id. Commerce further complains that such an analysis “would invite subjective arguments

from interested parties based on the relative quantities of imports used to calculate the AUVs that

could involve ‘distortive cherry picking of data’ to suite their objectives.” Id.

       Commerce’s fears are unfounded and, in any event, provide no excuse for the agency not

to confirm that the data it employs in its AD margin calculations, including SVs, are accurate. It

is firmly established in CAFC jurisprudence that Commerce has an obligation to calculate margins

of dumping as accurately as possible. Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716

F.3d 1370, 1379 (Fed. Cir. 2013) (citing Rhone Poulenc, Inc. v. United States, 899 F.2d 1185,

1191 (Fed. Cir. 1990)). Commerce is not permitted to jettison that obligation for expediency.

       Equally important, there is no reason to conclude that the burden of fulfilling this obligation

of accuracy would be “unreasonable.” The review at issue here amply illustrates this fact. While

there were, by Commerce’s own count, 150 different inputs at issue in the review, the parties

actually contested relatively few of them. Indeed, the Issues and Decision Memorandum for the

original final results of the 2014-15 administrative reviews indicates that the parties disputed the

valuation of only 11 material inputs, inclusive of nitrogen gas. See Final Decision Memo at 2.


                                                - 18 -
Moreover, given the adversarial nature of the administrative review proceedings, the burden of

developing the factual record and arguing the relative merits of the data falls principally to the

private interested parties (who are themselves circumscribed by the roles (e.g., U.S. producer, U.S.

importer, or foreign producer/export) set forth in the governing statute). The burden on Commerce

to consider the data and arguments proffered by the participants in the proceedings in which it

exercises oversight is not an “unreasonable burden” – it is Commerce’s statutorily mandated role

in the administrative process.

       E.      Commerce’s Criticism of the CAFC is Misplaced

       Finally, for reasons that are not entirely clear, Commerce devotes substantial space in the

Third Remand Determination to a critique of the CAFC’s discussion of Commerce’s practice in

this area as reflected in Shakeproof Assembly Components Div. of Illinois Tool Works v. United

Sates. See Third Remand Determination at 8-12 (citing Shakeproof Assembly Components Div. of

Illinois Tool Works v. United Sates, 59 F. Supp. 2d 1354, 1359-60 (CIT 1999)). Commerce’s

critique is misplaced.     The CAFC correctly identified that Commerce’s “longstanding

administrative practice” is to “disregard small-quantity import data {from the primary surrogate

country} when the per-unit value is substantially different from the per unit values of the larger

quantity imports of that product from other potential surrogate’ countries.” SolarWorld, 962 F.3d

at 1358. In the Third Remand Determination, Commerce asserts that the practice identified by the

CAFC only relates to evaluating the comparative AUVs of imports into a single surrogate country,

not comparing overall average AUVs across surrogate countries. Commerce asserts, moreover,

that its “current practice” is “to determine whether a particular potential surrogate country’s AUV

for a product, in the aggregate, is aberrational by examining whether it is in the range of AUVs for




                                               - 19 -
that product from other economically comparable potential surrogate countries . . . .” Third

Remand Determination at 10-11.

       Commerce’s claims are a straw man—the agency is merely repackaging the very same

practice that it applied in the final results of the Second Review condemned by the Federal Circuit,

as well as the Third Review at issue here. Commerce then, as now, elected to evaluate whether

the Thai AUV was aberrational by blindly comparing the overall Thai AUV to the overall AUVs

of the other surrogate countries, without any consideration of (1) the related quantities imported

into Thailand or the other surrogate countries, and (2) the significance of the consistent positive

correlation that exists in the data between extremely low volumes and extremely high AUVs. That

is the very error the CAFC identified with respect to the second review and that resulted in this

Court’s remand order with respect to the third review. Specifically, the CAFC’s primary objection

in the Second Review was that Commerce could not ignore:

               the fact that countries on one end of the bookend {Bulgaria and
               Romania} account for the vast majority (99.22%) of the recorded
               nitrogen imports, that these countries have a substantially lower
               {AUV} than that of Thailand, and that the other countries to which
               Commerce compares the Thai {AUV} (the other end of the
               bookend) together represent only a fraction of a percent of the
               quantity (about 0.40%) recorded in the GTA.

SolarWorld, 962 F.3d at 1357-58 (emphasis added).

       In short, the CAFC accurately concluded that Commerce’s comparison of AUVs, absent

reference to the relative quantities those AUVs reflect, is illogical. One of the CAFC’s primary

basis for its finding that Commerce’s determination was not supported by substantial evidence or

in accordance with law – the agency’s methodology of ignoring relative volumes is illogical

because it fails to consider significantly detracting evidence – remains entirely correct. In sum,

the purpose of the CAFC’s reversal and remand order was to compel Commerce to conduct the




                                               - 20 -
appropriate analysis of relative SV import volumes—this was not done in the Third Remand

Determination and this continued error requires correction.

III.   CONCLUSION

       For all of the foregoing reasons, Canadian Solar and Shanghai BYD respectfully request

that this Court reverse and remand this case again to Commerce with instructions to recalculate

Canadian Solar’s margin of dumping (and derivatively, Shanghai BYD’s margin of dumping) after

making necessary changes to rely on an alternative surrogate for nitrogen gas from Bulgaria,

Romania, or Mexico, not Thailand.

                                            Respectfully submitted,

                                            /s/ Craig A. Lewis
                                            Craig A. Lewis
                                            Jonathan T. Stoel
                                            Lindsay K. Brown

                                            HOGAN LOVELLS US LLP
                                            Columbia Square Building
                                            555 Thirteenth Street, NW
                                            Washington, DC 20004
                                            Phone: +1.202.637.5600
                                            Fax: +1.202.637.5910
                                            E-mail: craig.lewis@hoganlovells.com

                                            Counsel to Canadian Solar International Limited,
                                            et al. and Shanghai BYD Co., Ltd.
Dated: February 24, 2021




                                             - 21 -
                           CERTIFICATE OF COMPLIANCE

       Pursuant to Standard Chambers Procedure section 2(B)(1), the undersigned counsel at

Hogan Lovells US LLP hereby certifies that this reply brief complies with the word-count

limitation requirement. The reply brief contains 6,420 words as computed by Hogan Lovells US

LLP’s word processing system (Microsoft Word 2010).

                                          Respectfully submitted,

                                          /s/ Craig A. Lewis
                                          Craig A. Lewis, Esq.
                                          Jonathan T. Stoel, Esq.
                                          Lindsay K. Brown, Esq.

                                          HOGAN LOVELLS US LLP
                                          Columbia Square Building
                                          555 Thirteenth Street, NW
                                          Washington, DC 20004
                                          Phone: +1.202.637.5600
                                          Fax: +1.202.637.5910
                                          E-mail: craig.lewis@hoganlovells.com

                                          Counsel to Canadian Solar International Limited,
                                          et al. and Shanghai BYD Co., Ltd.
Dated: February 24, 2021
                                  CERTIFICATE OF SERVICE

       I, Lindsay K. Brown, hereby certify that copies of the attached confidential and public

submissions have been served by the Court’s CM/ECF system, on February 24, 2021, addressed

to the following parties:

On Behalf of the United States:
                                                  On Behalf of SolarWorld Americas, Inc.:
Joshua E. Kurland, Esq.
U.S. DEPARTMENT OF JUSTICE                        John R. Magnus
Civil Division                                    TRADEWINS LLP
Commercial Litigation Branch                      1330 Connecticut Avenue, NW
P.O. Box 480                                      Washington, DC 20036
Ben Franklin Station
Washington, DC 20044                              On Behalf of Yingli Green Energy Holding
                                                  Co., Ltd. et al.:

On Behalf of Changzhou Trina Solar Energy         Richard L.A. Weiner, Esq.
Co., Ltd. et al.:                                 SIDLEY AUSTIN, LLP
                                                  1501 K Street, NW
Robert G. Gosselink, Esq.                         Washington, DC 20005
TRADE PACIFIC, PLLC
660 Pennsylvania Avenue, SE
Suite 401
Washington, DC 20003

On Behalf of Ningbo Qixin Solar Electrical
Appliance Co., Ltd.:

Adams Lee, Esq.
HARRIS BRICKEN MCVAY SLIWOSKI,
LLP
600 Stewart Street
Suite 1200
Seattle, WA 98101



                                                  /s/ Lindsay K. Brown
                                                  Lindsay K. Brown, Esq.
                                                  HOGAN LOVELLS US LLP
